Citation Nr: 0412199	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  99-22 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for temporomandibular 
joint dysfunction, trigeminal paresthesias/dysesthesias and 
sternocleidomastoid and trapezius muscle spasms, claimed as 
residuals of bilateral sagittal split osteotomy.

2.  Entitlement to service connection for tinnitus, sinusitis 
pain, facial paralysis, slurring of speech, tooth breaking, 
drooling, gastric distress and flatulence, claimed as 
residuals of bilateral sagittal split osteotomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to January 
1998.

The instant appeal arose from a March 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in St. Petersburg, Florida, which denied a claim for service 
connection for status post sagittal split osteotomy with 
residual temporal maxillary joint pain, tinnitus, sinusitis 
pain, facial paralysis and loss of sensation, neck pain, 
shoulder pain, slurring of speech, tooth breaking, drooling, 
gastric distress and flatulence.

This case was remanded by the Board of Veterans' Appeals 
(Board) in January 2001 for further development.  In December 
2003 the veteran and his wife testified at a hearing before 
the undersigned Veterans Law Judge sitting at St. Petersburg, 
Florida.


FINDINGS OF FACT

1.  The veteran has temporomandibular joint dysfunction, 
trigeminal paresthesias/dysesthesias, and sternocleidomastoid 
and trapezius muscle spasms which are related to his in-
service dental surgery.

2.  Tinnitus, sinusitis pain, facial paralysis, slurring of 
speech, tooth breaking, drooling, gastric distress and 
flatulence are not related to service, including in-service 
dental surgery.


CONCLUSIONS OF LAW

1.  The veteran has temporomandibular joint (TMJ) 
dysfunction, trigeminal paresthesias/dysesthesias and 
sternocleidomastoid and trapezius muscle spasms which were 
incurred as a result of his active duty.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2003).

2.  Tinnitus, sinusitis pain, facial paralysis, slurring of 
speech, tooth breaking, drooling, gastric distress and 
flatulence were not incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has claimed entitlement to service connection for 
residuals of dental surgery.  He asserts that his in-service 
dental surgery led to current problems with TMJ pain, 
tinnitus, sinusitis pain, facial paralysis and loss of 
sensation, neck pain, shoulder pain, slurring of speech, 
tooth breaking, drooling, gastric distress and flatulence.  

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West. 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  As the 
Board is granting the appellant's claim with respect to TMJ 
dysfunction, trigeminal paresthesias/dysesthesias and 
sternocleidomastoid and trapezius muscle spasms, it concludes 
that remand for compliance with the VCAA is not warranted 
because any failure to comply with VCAA requirements in this 
case would not be prejudicial to the appellant as regards 
these aspects of the claim.

As regards the aspects of the claim for which the Board finds 
that service connection is not warranted, the Board finds 
that the duties under the VCAA have been satisfied.  The 
Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

In the present case a substantially complete application for 
VA compensation benefits was received on February 5, 1998.  
Thereafter, in a rating decision dated in March 1998, 
benefits were denied.  Only after that rating decision was 
promulgated did the AOJ, in January and May 2003, provide 
VCAA notice letters to the claimant regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim.  The Board 
finds that VCAA notice has been properly provided to the 
appellant.  These documents satisfy the duty to notify.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, at 421.  On the 
other hand, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id.  ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C.A. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the CAVC shall "take due 
account of the rule of prejudicial error.")  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  There simply is no 
"adverse determination," as discussed by the Court in 
Pelegrini, for the appellant to overcome.  See Pelegrini, at 
421.  Similarly, a claimant is not compelled under 
38 U.S.C.A. § 5108 to proffer new and material evidence 
simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the 
Board becomes final that a claimant has to surmount the 
reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in the VCAA 
letters was not given prior to the first AOJ adjudication of 
the claim in March 1998, the notice was provided by the AOJ 
prior to the most recent transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant. 

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 38 
C.F.R. § 3.159(b)(1).  In this case, the January 2003 VCAA 
notice letter contains the "fourth element" in that the 
veteran was told what evidence VA needed in order to 
substantiate his claim and he was requested to send to the RO 
the evidence it needed as soon as possible.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

With respect to VA's duty to assist the claimant, the RO 
obtained the service medical records and VA treatment records 
identified by him, and he was advised that it was his 
responsibility to ensure that VA was made aware of any 
additional records.  The Board is not aware of a basis for 
speculating that relevant evidence exists that VA has not 
obtained.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(1).  In this case, VA medical examinations with 
relevant medical opinions were developed in January and May 
1999 and in September 2002.  The case was remanded in 2000 
for additional development.  Thus, the Board finds that VA 
has satisfied the duty to assist the claimant.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the claimant at every stage of this case.  

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to:  
service medical records, his written statements, VA 
examination reports, VA medical records, a private medical 
report and medical treatise evidence provided by the veteran, 
and the testimony provided by the veteran and his wife in a 
December 2003 hearing before the undersigned Veterans Law 
Judge.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, all the evidence submitted by the 
veteran or on his behalf.  Rather, the Board's analysis below 
will focus specifically on what the evidence shows on this 
claim.  

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If a 
disability is not shown to be chronic during service, service 
connection may nevertheless be granted when there is 
continuity of symptomatology post-service.  38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection 
may be granted for a disease diagnosed after service 
discharge when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The service medical records reveal that in February 1982, 
while he was in service, the veteran underwent dental 
surgery, specifically, a bilateral sagittal split osteotomy, 
subapical mandibular osteotomy, and posterior maxillary 
osteotomy.  Service dental records reveal he continued to 
complain of TMJ pain following the surgery in addition to 
bilateral inferior alveolar nerve paresthesia and complaints 
of pain or pressure in the area of the left maxillary sinus.  
January 1984 X-rays of the sinuses revealed a possible small 
piece of bone in the left sinus and a tentative diagnosis of 
left maxillary sinusitis.  Post-service VA treatment records 
did not reveal any significant complaints, treatment, or 
diagnoses referable to the dental surgery residuals.  

Gastrointestinal distress and flatulence

On September 19, 2002, the veteran underwent a VA 
gastrointestinal examination.  The examiner noted that every 
page of the claims folder had been reviewed.  The examiner 
was asked to address whether there was any relationship 
between the veteran's gastrointestinal complaints, namely 
gastric distress and flatulence, and his dental surgery.  The 
examiner concluded, "no, I do not believe that the GI 
distress and flatulence was caused, or worsened by, the 
maxillofacial surgery."  The examiner continued, "[I]t is 
not possible for me to say with 100% certainty that that is 
the case.  But I believe it is more likely than not that the 
veteran's GERD and hiatal hernia are the cause of most of his 
complaints with perhaps some elements of an 'irritable bowel-
like' syndrome.  Common things happen commonly and I see no 
need to go beyond the common, into the exotic, to provide an 
explanation for this veteran's symptoms." (emphasis added).

On September 12, 2002, the veteran underwent a VA dental 
examination.  The examiner noted that the claims folder had 
been reviewed.  The examiner stated, "I do not believe that 
the osteotomies in 1982 are related to his present day 
gastric distress or flatulence."

As the medical evidence, in particular the September 12 and 
19 VA examination reports, shows that it is more likely than 
not that the veteran's gastric distress and flatulence are 
unrelated to his in-service dental surgery, service 
connection for these symptoms as residuals of dental surgery 
is not warranted.  In fact, the gastrointestinal examination 
report noted that it was more likely that these problems were 
due to GERD and hiatal hernia, which are not service-
connected.  

There is no competent evidence of record which supports a 
relationship between the veteran's gastric distress and 
flatulence and service, including his in-service dental 
surgery.  The Board notes that the veteran asserts that there 
is such a relationship; however, the competent medical 
evidence does not show such a link.  As a layperson, he is 
not competent to give an opinion requiring medical knowledge 
such as involved in making diagnoses or explaining the 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Accordingly, as the preponderance of the 
evidence is against this aspect of the claim, the benefit of 
the doubt rule is inapplicable.

Tinnitus

During the September 12 dental examination, the examiner 
addressed whether there was a relationship between tinnitus 
and the in-service dental surgery.  The examiner opined that 
"the tinnitus . . . is difficult to explain as it relates to 
the surgery."  The examiner explained that "tinnitus is 
mentioned as an uncommon finding of TM disorders."  The 
dental examiner recommended that the otolaryngologist address 
the tinnitus complaint.

On September 14, 2002, the veteran underwent a VA examination 
of the nose, sinus, larynx, and pharynx.  The examiner opined 
that "[i]t is unlikely that the tinnitus is related to the 
above [surgery]."
 
As the medical evidence, in particular the September 12 and 
14 VA examination reports, shows that it is more likely than 
not that the veteran's tinnitus is unrelated to his in-
service dental surgery, service connection for tinnitus as a 
residual of dental surgery is not warranted.  There is no 
competent evidence of record which supports a relationship 
between the veteran's tinnitus and his service, including his 
in-service dental surgery.  The Board notes that the veteran 
asserts that there is such a relationship; however, the 
competent medical evidence does not show such a link.  As a 
layperson, he is not competent to give an opinion requiring 
medical knowledge such as involved in making diagnoses or 
explaining the etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Accordingly, as the 
preponderance of the evidence is against this aspect of the 
claim, the benefit of the doubt rule is inapplicable.

As service connection for tinnitus is not warranted, the 
Board will not address the veteran's representative's 
arguments regarding entitlement to separate tinnitus 
evaluations for each ear.

Sinusitis

During the September 12 dental examination, the examiner 
noted that the in-service dental surgery involved the left-
sided sinus.  However, the examiner indicated that "[g]iven 
that his sinus complaints are bilateral and occasionally 
include the periorbital sinuses, an allergic or anatomic 
explanation is more likely [than the explanation that the 
sinus complaints are related to the in-service dental 
surgery]".  The dental examiner recommended that the 
otolaryngologist also address the sinus complaints.  The 
September 14 otolaryngological examination noted that the 
veteran's complaints "of 'sinus pain' over his left cheek . 
. . sounds more like dysesthesias and less like pressure."

As the medical evidence, in particular the September 12 and 
14 VA examination reports, shows that it is more likely than 
not that the veteran's sinus complaints are unrelated to his 
in-service dental surgery, service connection for sinus 
problems as a residual of dental surgery is not warranted.  
The Board has considered in service X-rays that revealed a 
possible small piece of bone in the left sinus and a 
tentative diagnosis of left maxillary sinusitis.  However, as 
the 1984 findings were stated in equivocal language and as 
there is no post-service diagnosis of sinusitis in the 
record, and as the medical evidence indicates that the 
veteran's sinus complaints are unrelated to his in-service 
dental surgery, service connection for sinus problems as a 
residual of dental surgery is not warranted.

The Board notes that the veteran asserts that there is a 
relationship between his oral surgery in service and his 
current complaints of sinus pain; however, the competent 
medical evidence does not show such a link.  As a layperson, 
he is not competent to give an opinion requiring medical 
knowledge such as involved in making diagnoses or explaining 
the etiology of a condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Accordingly, as the preponderance of the 
evidence is against this aspect of the claim, the benefit of 
the doubt rule is inapplicable.

Tooth fractures

A January 1999 VA dental examination report with a May 1999 
addendum noted that the veteran complained of dysesthesia and 
paresthesias of the upper and lower lips and chipped teeth.  
Difficulty in chewing due to muscle cramps in the neck was 
also noted.  The examiner noted that "sagittal split 
osteotomy should not cause or contribute to breaking of 
teeth."

During the September 12, 2002, dental examination, the 
veteran reported that spastic jaw and facial musculature 
cause grimacing and jutting movements of the jaw that causes 
his teeth to break.  The examiner noted, "[h]e appears to 
have normal wear on his teeth and I can provide no answer for 
the hyperactive musculature." 

As the medical evidence, in particular the 1999 and 2002 VA 
dental examination reports, shows that it is more likely than 
not that the veteran's complaints of teeth breaking are 
unrelated to his in-service dental surgery, service 
connection for tooth fractures as a residual of dental 
surgery is not warranted.  There is no competent evidence of 
record which supports a relationship between the veteran's 
complaints of tooth breakage and his service, including his 
in-service dental surgery.  The Board notes that the veteran 
asserts that there is such a relationship; however, the 
competent medical evidence does not show such a link.  As a 
layperson, he is not competent to give an opinion requiring 
medical knowledge such as involved in making diagnoses or 
explaining the etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Accordingly, as the 
preponderance of the evidence is against this aspect of the 
claim, the benefit of the doubt rule is inapplicable.

Slurred speech and drooling

The September 14 examination found no objective evidence of 
slurring of speech or drooling.  Given the veteran's normal 
motor tone, the examiner found the existence of these 
symptoms "possible but unlikely."  The September 12 
examination report noted that the veteran's "speech pattern 
is intelligible and easily understood."  The examiner 
further stated that "with good lip competence, drooling 
should not be an issue."  The examiner did acknowledge that 
with reduced lip sensation the veteran may not be aware of 
food or saliva on his lip.  As the veteran is being service-
connected in this decision for sensory changes due to the 
oral surgery, he cannot also be service-connected for 
drooling that is connected to sensory impairment.  38 C.F.R. 
§ 4.14 (2003) ("the evaluation of the same manifestation 
under different diagnoses are to be avoided"). 
 
As the medical evidence, in particular the September 12 and 
14 VA examination reports, shows that it is more likely than 
not that the veteran's complaints of slurred speech and 
drooling are unrelated to his in-service dental surgery, 
service connection for slurring of speech and drooling as a 
residual of dental surgery is not warranted.  

There is no competent evidence of record which supports a 
relationship between the veteran's complaints of slurred 
speech and drooling and his service, including his in-service 
dental surgery.  The Board notes that the veteran asserts 
that there is such a relationship; however, the competent 
medical evidence does not show such a link.  As a layperson, 
he is not competent to give an opinion requiring medical 
knowledge such as involved in making diagnoses or explaining 
the etiology of a condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

Further, the examiner's found no objective evidence of 
slurred speech or drooling.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (absent "proof of a present 
disability[,] there can be no valid claim").  The 
preponderance of the evidence is against the claim; 
therefore, the benefit of the doubt rule is inapplicable.

TMJ dysfunction, trigeminal paresthesias/dysesthesias and 
sternocleidomastoid and trapezius muscle spasms

The September 14 otolaryngological physical examination 
revealed uncomfortable light touch on areas of the face which 
was compatible with the veteran's complaints of dysesthesia.  
Examination of the neck revealed tension in the 
sternocleidomastoid and bilateral trapezius muscles of the 
neck.  The examiner diagnosed temporomandibular joint 
dysfunction and trigeminal paresthesias/dysesthesias as a 
result of the veteran's in-service oral surgery.  The 
examiner further stated that TMJ pain "can also precipitate 
muscle spasms of the sternocleidomastoid and trapezius which 
is present today."  The examiner recommended evaluation by 
an oral surgeon as the type of surgery performed in service 
would not be performed by an ear, nose, and throat surgeon.

The September 12 VA examination, performed by a dentist, 
noted the veteran's sore neck and shoulders.  In addition, a 
decreased sensation to dull and sharp was noted on both sides 
of the lower lip.  Decreased sensation to both inferior 
alveolar nerves was also noted.  Neuromuscular pain was also 
noted in a July 2003 letter prepared by a private dentist.  
Further, in medical treatise evidence provided by the 
veteran, it was noted that TMJ pain and sensory problems 
could result from the type of oral surgery he experienced in 
service.

As the medical evidence, in particular the September 14 VA 
examination report, shows a current diagnosis of 
temporomandibular joint dysfunction, trigeminal 
paresthesias/dysesthesias and sternocleidomastoid and 
trapezius muscle spasms which has been causally linked to the 
veteran's in-service dental surgery, service connection for 
temporomandibular joint dysfunction, trigeminal 
paresthesias/dysesthesias, and sternocleidomastoid and 
trapezius muscle spasms is granted.  


ORDER

Service connection for temporomandibular joint dysfunction, 
trigeminal paresthesias/dysesthesias, and sternocleidomastoid 
and trapezius muscle spasms is granted, subject to the laws 
and regulations governing the payment of monetary benefits.

Service connection is not warranted for tinnitus, sinusitis 
pain, facial paralysis, slurring of speech, tooth breaking, 
drooling, gastric distress and flatulence.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



